DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the preliminary amendment filed November 29, 2021. As directed by the preliminary amendment: Claims 1-8 and 10 have been amended. Claims 11-20 have been cancelled. Claims 21-29 have been newly added. Claims 1-10 and 21-29 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwardt et al. (US 8,403,937), herein referred to as Schwardt, and in view of Alobaid (US 8,900,304).
Regarding claim 1, Schwardt discloses a kyphoplasty apparatus (110) (figure 3) comprising a coaxial balloon implant (see figure 3 below) configured to (i.e. capable of) remain in a vertebral body (element “V”) (figures 12-15), including: a central implant shaft (see figure 3 below) having a proximal end (see figure 3 below), a distal end (see figure 3 below), a balloon inflation port (132) (see figure 3 below), a central conduit (134) that extends from the proximal end (see figure 3 below) to a bone filler output port (see figure 3 below) at the distal end (see figure 3 below), and an inflatable coaxial balloon (128, 328) defining an interior balloon space (136) (figure 3) and being coaxially mounted to an exterior of the central implant shaft (see figure 3 below) at a fixed position and relative to the bone filler output port (see figure 3 below) positioned distally of the inflatable coaxial balloon (128, 328) (see figure 3 below), the interior balloon space (136) surrounding in fluid communication with the balloon inflation port (see figure 3 below), wherein the inflatable coaxial balloon (128, 328) is arranged in an inflated configuration (figure 3) such that the inflatable coaxial balloon (128, 328) simultaneously engages with a balloon inflation medium (col. 6, ll. 55-58) in the interior balloon space (136) and with a bone filler material (130) along an exterior of the inflatable coaxial balloon (128, 328) (figures 3 and 15).

    PNG
    media_image1.png
    389
    863
    media_image1.png
    Greyscale

Yet, Schwardt lacks a detachment coupler at the proximal end to releasably mate with a delivery shaft instrument.
However, Alobaid teaches a detachment coupler (30) at a proximal end to releasably mate with a delivery shaft instrument (12, 28) (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwardt’s apparatus with a detachment coupler at the proximal end to releasably mate with a delivery shaft instrument as taught by Alobaid, since such a modification would provide an alternative connection mechanism that would allow the surgeon to easily releasably attach/detach the parts. Furthermore, it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Thus, the modified Schwardt’s apparatus has the inflatable coaxial balloon (128, 328 of Schwardt) defining an interior balloon space (136 of Schwardt) and being coaxially mounted to an exterior of the central implant shaft (see figure 3 of Schwardt above) at a fixed position relative to the detachment coupler (30 of Alobaid) positioned proximally of the inflatable coaxial balloon (128, 328 of Schwardt) and relative to the bone filler output port (see figure 3 of Schwardt above) positioned distally of the inflatable coaxial balloon (see figure 3 of Schwardt above). 
Regarding claim 2, the modified Schwardt’s apparatus has wherein the central implant shaft further comprises a balloon inflation conduit (see figure 3 of Schwardt above) that surrounds the central conduit (see figure 3 of Schwardt above).
Regarding claim 3, the modified Schwardt’s apparatus has wherein the central implant shaft includes a first cylindrical wall (see figure 3 of Schwardt above) and a second cylindrical wall (see figure 3 of Schwardt above), the first cylindrical wall defining the balloon inflation conduit (see figure 3 of Schwardt above) in cooperation with the second cylindrical wall (see figure 3 of Schwardt above), and the second cylindrical wall defines the central conduit (see figure 3 of Schwardt above).
Regarding claim 5, the modified Schwardt’s apparatus discloses all the features/elements as claimed but lacks further comprising a first valve disposed in the central implant shaft to prevent a backflow of the balloon inflation medium.
However, Alobaid teaches a first valve (24) (figure 2) disposed in a central implant shaft (figure 2) to prevent a backflow of the balloon inflation medium (col. 3, ll. 38-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Schwardt’s apparatus with a first valve disposed in the central implant shaft to prevent a backflow of the balloon inflation medium as taught by Alobaid, since such a modification would prevent the backflow of fluid.
Regarding claim 6, the modified Schwardt’s apparatus discloses all the features/elements as claimed but lacks further comprising a balloon port valve positioned at the balloon inflation port and configured to selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port.
However, Alobaid teaches a balloon port valve (24) (figure 2) positioned at the balloon inflation port (figure 2) and configured to (i.e. capable of) selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port (col. 3, ll. 38-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Schwardt’s apparatus with a balloon port valve positioned at the balloon inflation port and configured to selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port as taught by Alobaid, since such a modification would prevent the backflow of fluid.
Regarding claim 7, the modified Schwardt’s apparatus has further comprising the delivery shaft instrument (see figure 3 of Schwardt above), wherein the delivery shaft instrument is configured to (i.e. capable of) be released from the coaxial balloon implant while the coaxial balloon implant remains in the vertebral body with the inflatable coaxial balloon in the inflated configuration (considered functional).
Regarding claim 8, the modified Schwardt’s apparatus has herein the delivery shaft instrument (see figure 3 of Schwardt above) includes: a balloon fluid channel (132 of Schwardt) configured to (i.e. capable of) fluidly communicate with the balloon inflation port (see figure 3 of Schwardt above) when the delivery shaft instrument is releasably connected (via detachment coupler) to the coaxial balloon implant (see figure 3 of Schwardt above), and a bone filler channel (134 of Schwardt) configured to (i.e. capable of) fluidly communicate with the bone filler output port of the central conduit (see figure 3 of Schwardt above) when the delivery shaft instrument is releasably connected (via detachment coupler) to the coaxial balloon implant (see figure 3 of Schwardt above).
Regarding claim 9, the modified Schwardt’s apparatus has wherein the balloon fluid channel (132 of Schwardt) extends coaxially with the bone filler channel (134 of Schwardt) and surrounds the bone filler channel (see figure 3 of Schwardt above).
Regarding claim 21, Schwardt discloses a kyphoplasty apparatus (110) (figure 3) comprising a vertebral body implant (see figure 3 below) including an implant shaft body (includes portions of elements 122 and 134, see figure 3 below) extending entirely through, and coaxial with, an implant balloon device (128, 328) (see figure 3 below) and a distal facing access port of the implant shaft body (see figure 3 below) is positioned distally of the implant balloon device (see figure 3 below), wherein the implant balloon device (see figure 3 below) is maintained in an inflated configuration (figures 12-15) so that a balloon wall of the implant balloon device (128, 328) simultaneously engages a balloon inflation medium (col. 6, ll. 55-58) along an interior surface of the balloon wall and a bone cement (130) along an exterior surface of the balloon wall (figures 3 and 15).

    PNG
    media_image2.png
    333
    809
    media_image2.png
    Greyscale

Yet, Schwardt lacks a proximal detachment coupler of the implant shaft body is positioned proximally of the implant balloon device.
However, Alobaid teaches a proximal detachment coupler (30) of an implant shaft body (14a) is positioned proximally of an implant balloon device (16) (figures 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwardt’s apparatus with a proximal detachment coupler of the implant shaft body is positioned proximally of the implant balloon device as taught by Alobaid, since such a modification would provide an alternative connection mechanism that would allow the surgeon to easily releasably attach/detach the parts. Furthermore, it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 22, the modified Schwardt’s apparatus has wherein the implant shaft body further comprises a balloon inflation port (see figure 3 of Schwardt above) oriented radially outward along the implant shaft body (see figure 3 of Schwardt above) and positioned between a proximal end and a distal end of the implant balloon device (128 of Schwardt) to deliver the balloon inflation medium (col. 6, ll. 55-58 of Schwardt) into the implant balloon device (128 of Schwardt).
Regarding claim 23, the modified Schwardt’s apparatus has wherein the implant shaft body further comprises a central access conduit (134 of Schwardt) extending from the proximal detachment coupler (30 of Alobaid) to the distal facing access port for delivery of the bone cement (130 of Schwardt) distal of the implant balloon device (128 of Schwardt) and along the exterior surface of the balloon wall (see figure 3 of Schwardt).
Regarding claim 24, the modified Schwardt’s apparatus has wherein proximal detachment coupler (30 of Alobaid) of the implant shaft body is releasably connectable to a delivery shaft (see figure 3 of Schwardt above).
Regarding claim 25, the modified Schwardt’s apparatus has further comprising the delivery shaft (see figure 3 of Schwardt above), wherein the delivery shaft comprises a central conduit (portion of element 134 of Schwardt) that is axially aligned with the central access conduit and distal facing access port of the implant shaft body (see figure 3 of Schwardt above) when the delivery shaft is releasably connected (via detachment coupler) to the proximal detachment coupler of the implant shaft body (see figure 3 of Schwardt above).
Regarding claim 26, the modified Schwardt’s apparatus has wherein the implant balloon device (128, 328 of Schwardt) is sized to maintain a selected height of the vertebral body while the balloon wall of the implant balloon device simultaneously engages the balloon inflation medium (col. 6, ll. 55-58 of Schwardt) along the interior surface of the balloon wall and the bone cement (130 of Schwardt) along the exterior surface of the balloon wall (figures 3 and 15 of Schwardt).
Regarding claim 27, the modified Schwardt’s apparatus has wherein the implant shaft body further comprises a balloon inflation conduit (see figure 3 of Schwardt above) that surrounds the central access conduit (134 of Schwardt).
Regarding claim 28, the modified Schwardt’s apparatus has wherein the implant shaft body includes a first cylindrical wall (see figure 3 of Schwardt above) and a second cylindrical wall (see figure 3 of Schwardt above), the first cylindrical wall defining the balloon inflation conduit (see figure 3 of Schwardt above) in cooperation with the second cylindrical wall (see figure 3 of Schwardt above), and the second cylindrical wall defines central access conduit (see figure 3 of Schwardt above).
Regarding claim 29, the modified Schwardt’s apparatus discloses all the features/elements as claimed but lacks further comprising a balloon port valve positioned at the balloon inflation port and configured to selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port.
However, Alobaid teaches a balloon port valve (24) (figure 2) positioned at the balloon inflation port (figure 2) and configured to (i.e. capable of) selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port (col. 3, ll. 38-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Schwardt’s apparatus with a balloon port valve positioned at the balloon inflation port and configured to selectively open and close the balloon inflation port and prevent a backflow of the balloon inflation medium through the balloon inflation port as taught by Alobaid, since such a modification would prevent the backflow of fluid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,820,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775